Citation Nr: 1444251	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  07-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the October 2005 rating decision, the RO granted an increase of the disability rating for hepatosplenomegaly to 10 percent.  In December 2005, the Veteran submitted a notice of disagreement as to the denial of a TDIU in that same decision, and with respect to the denial of service connection for bilateral foot and leg disabilities.  In February 2007, the RO issued a statement of the case denying entitlement to an effective date prior to January 12, 2005 for the increase to a 10 percent disability rating.  In his February 2007 substantive appeal, the Veteran stated he was not contesting the effective date for the rating increase, but stated the chronic fatigue due to his hepatosplenomegaly warranted a disability rating of 20 percent.  Accordingly, a new claim for a higher disability rating will be referred to the AOJ below.

In his February 2007 substantive appeal, the Veteran requested a hearing before the Board.  However, in May 2007 the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

The record also reflects that additional relevant records have been associated with the claims file since the issues on appeal were last adjudicated by the agency of original jurisdiction (AOJ).  However, the representative waived the right to have these issues considered in the first instance by the AOJ.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.

The issues of entitlement to an increased disability rating for service-connected callosities of the feet and for hepatosplenomegaly have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a bilateral leg disability is addressed in the REMAND portion of the decision below and is being REMANDED to the AOJ.


FINDING OF FACT

It is more likely than not that the Veteran has a bilateral foot disability caused by or a result of his service-connected callosities of the feet.


CONCLUSION OF LAW

Service connection for a bilateral foot disability, diagnosed as metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and status post right foot callous surgery with scar, as secondary to the Veteran's service-connected callosities of the feet is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Wallin for establishing secondary service connection is satisfied, as upon VA examination in May 2012, the VA examiner diagnosed metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and status post right foot callous surgery with scar.

The second element under Wallin is also satisfied, as service connection for callosities of the feet was granted in an April 1970 rating decision.

The third element under Wallin, a nexus between the service-connected disability and the current disability, is also satisfied.  

In an August 2012 addendum opinion, the May 2012 VA examiner opined that the bilateral foot disabilities he diagnosed upon examination in May 2012 are all a progression of the Veteran's service-connected callosities of the bilateral feet.  Further, in a September 2012 addendum opinion, another VA examiner opined that the status post right foot callous surgery with scar is at least as likely as not secondary to the Veteran's service-connected callosities of the feet.  In her September 2012 opinion, the VA examiner stated that based upon her review of the Veteran's medical records, and the May 2012 examination report, the Veteran's bilateral foot condition started while he was in service "and has been a chronic problem as noted in military service records, VA and civilian records."  Further, the September 2012 examiner also stated there is a progression of the deformity of the Veteran's feet condition over the years, as the Veteran now has the other diagnoses related to his feet, as noted above.

After a review of the evidence of record as a whole, and resolving any doubt in the Veteran's favor, the Board finds that there is a nexus between the service-connected callosities of the feet and the Veteran's current bilateral foot disabilities, diagnosed as metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and status post right foot callous surgery with scar.  Accordingly, the Board finds that a grant of service connection is warranted for a bilateral foot disability, diagnosed as metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, and status post right foot callous surgery with scar.


ORDER

Entitlement to service connection for a bilateral foot disability is granted.



REMAND

The Veteran's VA treatment records show that he has continually complained of pain and heaviness in both of his legs since his separation from service.  See, e.g., February 2007 substantive appeal; June 2001 VA orthopedics consultation (Veteran complained of right knee pain since accident in service); November 2000 VA primary care note (noting chronic left knee pain); January 1987 VA treatment note (Veteran complained of pain and heaviness in the bilateral lower extremities); October 1986 VA orthopedic examination report (Veteran has complained of pain in bother lower extremities since service); September 1972 VA examination report (Veteran complained of heaviness in thighs, occasional pain and giving in knees, and painful ankles); October 1969 claim (stating injured both legs in a motor vehicle accident in May 1969).  The Board notes that although the Veteran listed both of his legs as being injured in the May 1969 accident in his October 1969 claim for VA benefits, no decision was made in regard to service connection for the Veteran's legs in the April 1970 rating decision. 

The Veteran's VA treatment records show that the Veteran is currently being treated by VA for osteoarthritis of both knees, and has undergone surgery for a replacement of his right knee.  See May 2010 VA TBI note (notes right knee replacement); June 2008 VA psychology progress note (lists osteoarthritis of the bilateral knees as an Axis III diagnosis).  The Veteran also currently complains of tingling in his legs as well as constant pain.  See September 2011 VA examination report.

The evidence of record indicates possible connections between the Veteran's current bilateral leg complaints and his active duty service.  First, the Veteran contends that his current bilateral leg disability is related to the pain and difficulties he experienced with his legs during basic training, to include stress fractures in his knees, that required him to be transferred to a special training unit.  See February 2007 substantive appeal; December 2005 notice of disagreement.  A February 1968 orthopedics consultation in the Veteran's service treatment records confirms that the Veteran was transferred to a special training unit for complaints related to pain in his feet and knees, stress fractures in the heels and knees were clinically diagnosed prior to that consultation, and a stress fracture of the medial tibial plateau in the right knee was confirmed by x-ray upon the orthopedic consultation.

The Veteran has also contended that one or both of his legs were injured in the motor vehicle accident during service.  See December 2005 notice of disagreement (states pain in the left leg is a result of the injuries he suffered); June 2001 VA orthopedic consultation (Veteran complained of right knee pain since he was injured in an accident in service); December 1969 claim (states he injured both his legs in the motor vehicle accident in May 1969).  The Veteran's service treatment records confirm the Veteran was in a motor vehicle accident during active duty service.

Finally, the evidence of record indicates the Veteran's bilateral leg disability may be related to another service-connected disability.  The Veteran is service-connected for traumatic encephalopathy as a result of the motor vehicle accident in service.  In his February 2007 substantive appeal, the Veteran contended that a combination of his neurological damage and his arthritis explains a lot of his leg pain.  The Veteran's VA treatment records and VA examination reports discuss some of the Veteran's leg symptoms, to include numbness, tingling, and problems with balance and gait, as possibly associated with the service-connected traumatic encephalopathy.  See, e.g., September 2011 VA examination for traumatic encephalopathy (Veteran complained of tingling and pain in the legs); April 2009 VA examination (states the Veteran's nexus neuropathy is due to axonal damage, including decreased sensation in the lower extremities, and the Veteran's poor balance is at least as likely as not related to his traumatic brain injury (TBI)); April 1970 rating decision (notes weakness of the Veteran's left extremities as a finding suggestive of a mass in the right ventricle).

The Veteran's bilateral leg disability may also be related to his service-connected bilateral foot disabilities.  The evidence of record includes numerous complaints by the Veteran of pain both in his feet and his legs, to include his knees and/or thighs.  Further, in a September 1988 statement the Veteran complained that pain in his feet would radiate into his ankles and legs.

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral leg disability.

Further, it does not appear that all of the Veteran's VA treatment records are associated with the evidence of record.  For instance, there are no VA treatment records dated prior to November 1982, and no treatment records from March 1990 to March 1998.  Also, the records themselves indicate there may be gaps in some of the records currently associated with the virtual file.  For example, a February 2008 VA pain clinic note states the Veteran was seen in December 2007 for a consultation, however no December 2007 pain clinic consultation note is of record.  On remand, the AOJ should obtain all of the Veteran's VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims.  Complete VA treatment records should be obtained, to include VA treatment prior to November 1982, treatment records from March 1990 to March 1998, and complete VA treatment records since March 1998, to include pain management clinic notes.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's bilateral leg disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all leg disabilities that are currently manifested, or that have been manifested at any time since June 2005.

The examiner should address the Veteran's reported symptoms of leg and knee pain, heaviness and weakness in the legs and/or thighs, ankle pain, and tingling in the legs.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the leg disability originated during active duty, or is in any other way causally related to his active duty service?

The examiner should specifically address the Veteran's contention that his current leg disability is related to the pain he suffered during basic training, which resulted in his having to be switched to a special training unit, and the stress fracture of the medial tibial plateau in the right knee upon x-ray at a February 1968 orthopedics consultation. 

The examiner should specifically address the Veteran's May 1969 motor vehicle accident in service.

The examiner should also specifically address the Veteran's contentions that he has experienced leg pain, to include knee pain, since his active duty service, as well as the continuity in notations in the Veteran's treatment records of his complaints of leg symptoms since service.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused or aggravated by one or more of the Veteran's service-connected disabilities (to include a bilateral foot disability, callosities of the feet, and/or traumatic encephalopathy)?

The examiner should specifically address the fact the Veteran's treatment records over the years include complaints of both feet and leg symptoms, and the Veteran's complaint that pain in his feet would radiate into his ankles and legs.  See, e.g., September 1988 statement.  

The examiner should also specifically address the reports of leg symptoms and pain in relation to the Veteran's cognitive symptoms and impairments, to include tingling in the legs and balance problems.  The examiner should address the Veteran's statement in his February 2007 substantive appeal that he believes a combination of his neurological damage and his arthritis explains a lot of his leg pain.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by one or more of the Veteran's service-connected disabilities (to include a bilateral foot disability, callosities of the feet, and/or traumatic encephalopathy)?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim of entitlement to service connection for a bilateral leg disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


